             Case 4:19-cr-02738-RM-JR Document 26 Filed 12/05/19 Page 1 of 1



 1   ROACH LAW FIRM, L.L.C.
     Brad Roach
 2   Arizona State Bar No. 017456
     101 E. Pennington St., Suite 201
 3   Tucson, AZ 85701
     (520) 628-4100
 4   Attorney for Defendant
 5
                                  UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF ARIZONA
 7

 8
     THE UNITED STATES OF AMERICA,                   ) CR 19-2738-TUC-RM (JR)
 9                                                   )
                    Plaintiff,                       ) NOTICE OF APPEARANCE
10                                                   )
            vs.                                      )
11                                                   )
     Jan Peter Meister,                              )
12                                                   )
                    Defendant.                       )
13                                                   )
14   TO: The clerk of the court and all parties of record
15
              Pursuant to LRCrim. 57.3, I am admitted or otherwise authorized to practice in this
16
     court, and I appear in this case as counsel for Jan Peter Meister. Jan Peter Meister is located at
17
     the Florence Correctional Facility at 1305 E. Butte Ave. Florence, AZ 85132.
18

19        RESPECTFULLY SUBMITTED this 5th day of December, 2019.
20
                                                                     /s/ Brad Roach
21
                                                                        Brad Roach
                                                                        Attorney for Defendant
22

23

24

25




                                                     -1-
